State Farm Bank & Rausch,
                                                                              Sturm, s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2014

                                      No. 04-14-00143-CV

                                      Dennis OLIVARES,
                                           Appellant

                                                v.

                        STATE FARM BANK & Rausch, Sturm, Et al.,
                                     Appellees

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 370251
                           Honorable Jason Pulliam, Judge Presiding


                                         ORDER
        Because it appears that appellant is seeking to appeal interlocutory orders over which this
court does not have jurisdiction, appellant was ordered to show cause why this appeal should not
be dismissed for lack of jurisdiction. Appellant filed a timely response to the order; however, the
court is unable to resolve the jurisdictional issue based on the response. It is therefore
ORDERED that the court will reconsider the jurisdictional issue after the clerk’s record has been
filed. Appellant’s motion to stay is CARRIED WITH THE APPEAL.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court